                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
v.                                                 )   CRIMINAL NO. 17-0211-WS
                                                   )
RALPH ANTHONY FARLEY,                              )
                                                   )
       Defendant.                                  )


                                              ORDER
       This matter comes before the Court on defendant Ralph Anthony Farley’s “Motion to
Have Federal Sentence Run Concurrent with State Sentence” (doc. 33) and Motion for
Compassionate Release (doc. 34).
       The court file reflects that Farley entered a guilty plea to one count of possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and one count of possession
of a stolen firearm, in violation of 18 U.S.C. § 922(j). On December 15, 2017, the undersigned
sentenced Farley to a term of imprisonment of 24 months as to each of these counts, said terms
to run concurrently. (Doc. 29.) Farley was also sentenced to a term of imprisonment in state
court on charges of receipt of stolen property, attempted burglary and possession of burglar’s
tools. Farley represents to this Court that he remains in state custody today; indeed, it does not
appear that he has begun to serve his federal sentence.
       Farley now makes two requests. In his first Motion, he asks that this Court order his
federal sentence to run concurrently with his state sentence. The problem with this request is
that the law is crystal clear that “[m]ultiple terms of imprisonment imposed at different times run
consecutively unless the court orders that the terms are to run concurrently.” 18 U.S.C. §
3584(a). The record establishes that the undersigned did not order the terms of Farley’s federal
sentence and state sentence to run concurrently; therefore, the effect of this Court’s imposition of
sentence was to require his federal sentence to run consecutively to his state sentence, pursuant
to § 3584(a). Insofar as Farley is asking this Court to modify that federal sentence now by
ordering it to run concurrently with his state sentence, the Court lacks jurisdiction to do so. It is
well settled that sentencing courts do not possess “some sort of inherent authority to modify a
sentence” whenever they wish. United States v. Diaz-Clark, 292 F.3d 1310, 1317-18 (11th Cir.
2002). Indeed, the law is clear that “[t]he authority of a district court to modify an imprisonment
sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190, 1194-95 (11th
Cir. 2010); see also United States v. Moreno, 421 F.3d 1217, 1219 (11th Cir. 2005) (“[g]enerally,
a district court may not modify a term of imprisonment once imposed”). “A district court may
not modify a term of imprisonment once it has been imposed, except in some cases where
modification is expressly permitted by statute or Fed.R.Crim.P. 35.” United States v. Jackson,
613 F.3d 1305, 1308 (11th Cir. 2010). Neither Rule 35 nor any statute would appear to authorize
modification of a sentence from consecutive to concurrent under the circumstances described by
Farley here. Simply put, defendant has failed to make any showing that his Motion rests on a
cognizable jurisdictional footing. Accordingly, this Court lacks authority to grant the Motion
and modify Farley’s federal sentence at this time to run it concurrently with his state sentence.
       In his second Motion, Farley requests compassionate release on the grounds that the
medical care he is receiving in state custody is “almost non-existent,” even though his health is
“very bad and terminal.” Farley indicates that he remains in Alabama custody at this time and is
housed at Bibb Correctional Facility in the Health Care Unit. Farley is correct that the federal
system provides procedures authorizing compassionate release under certain circumstances. See
18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. However, by his own admission, Farley is not in
federal custody at this time. Those federal compassionate release procedures have no application
to a defendant serving a state sentence, and this Court lacks authority to order compassionate
release of a defendant in state custody.
       For the foregoing reasons, defendant Ralph Anthony Farley’s “Motion to Have Federal
Sentence Run Concurrent with State Sentence” (doc. 33) and Motion for Compassionate Release
(doc. 34) are denied. The Court certifies that any appeal from this Order would be frivolous and
not brought in good faith; therefore, Farley will not be allowed to appeal in forma pauperis.


       DONE and ORDERED this 12th day of September, 2019.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE




                                                -2-
